 

Exhibit 10.2

SCYNEXIS, INC.

2009 STOCK OPTION PLAN

ADJUSTED FOR RESERVE STOCK SPLIT: July 17, 2020

 

1.

Purpose

The purpose of this 2009 Stock Option Plan (the “Plan”) of SCYNEXIS, Inc., a
Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to align their interests with
those of the Company’s stockholders. Except where the context otherwise
requires, the term “Company” includes the Company’s present or future parent or
subsidiary corporations as defined in Sections 424(e) or (f) of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”) and other business ventures (including, without limitation, any
joint venture or limited liability company) in which the Company has a
controlling interest, as determined by the Board of Directors of the Company
(the “Board”).

 

2.

Eligibility

All of the Company’s employees, officers, directors, and individual consultants
and advisors (each a “Service Provider”) are eligible to receive options (each,
an “Option”) to purchase shares of the common stock of the Company, $0.001 par
value per share (the “Common Stock”) under the Plan. Each person who receives an
Option under the Plan is deemed a “Participant.”

 

3.

Administration and Delegation

(a) Administration by Board of Directors. The Plan shall be administered by the
Board. The Board shall have authority to grant Options and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Option in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Option. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee.

 

4.

Stock Available for Options.

 

(a) Subject to adjustment under Section 6, Options may be made under the Plan
for up to 103,143 shares of the Common Stock. If any Option expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part or results in any Common Stock not being issued,
the unused Common Stock covered by such Option shall again be available for the
grant of Options under the Plan. Further, shares of Common Stock tendered to the
Company by a Participant to exercise an Option shall be added to the number of
shares of Common Stock available for the grant of Options under the Plan.
However, in the case of Incentive Stock Options

 

--------------------------------------------------------------------------------

 

(as hereinafter defined), the foregoing provisions shall be subject to any
limitations under the Code. Shares issued under the Plan may consist in whole or
in part of authorized but unissued shares or treasury shares.

(b) Determination of Number of Shares Available for Grant Under the Plan. The
minimum number of shares of Common Stock available for grant under the Plan
shall be 13,000. This number shall be increased from time to time as follows: up
to an additional 90,142 additional shares of Common Stock shall be available for
grant under this 2009 Stock Option Plan, with one share becoming available for
grant with respect to each option to purchase one share of Common Stock
outstanding (as of the date of adoption of this 2009 Stock Option Plan) under
the Company’s prior Scynexis, Inc. Stock Option Plan, as amended, which was
adopted in 1999, which is terminated, surrendered or canceled without having
been fully exercised. All determinations pursuant to the foregoing clauses shall
be made to the nearest whole share, such that no partial shares shall be
reserved for grant hereunder.

(c) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options
granted by such entity or an affiliate thereof. Substitute Options may be
granted on such terms as the Board deems appropriate in the circumstances,
notwithstanding any limitations on Options contained in the Plan. Substitute
Options shall not count against the overall share limit set forth in Section
4(a), except as may be required by reason of Section 422 and related provisions
of the Code.

 

5.

Stock Options

(a) General. The Board may grant Options and determine the number of shares of
Common Stock to be covered by each Option, the exercise price of each Option and
the conditions and limitations applicable to the exercise of each Option,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable. An Option, or portion of an Option, which
is not intended to be or fails to qualify as an Incentive Stock Option (as
hereinafter defined) shall be designated a “Nonstatutory Stock Option.”

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code. A Participant who owns more than
10% of the total combined voting power of all classes of outstanding stock of
the Company shall not be eligible for the grant of an Incentive Stock Option
unless (i) the exercise price is at least 110% of the Fair Market Value (as
defined below) on the date the Option is granted and (ii) such Incentive Stock
Option by its terms is not exercisable after the expiration of five years from
the date the Option is granted. The Company shall have no liability to a
Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board pursuant to Section 7(f), including without
limitation the conversion of an Incentive Stock Option to a Nonstatutory Stock
Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify such exercise price in the applicable option agreement. The exercise
price shall be not less than 100% of the Fair Market Value on the date the
Option is granted; provided that if the Board approves the grant of an Option
with an exercise price to be determined on a future date, the exercise price
shall be not less than 100% of the Fair Market Value on such future date. The
term “Fair Market Value” shall mean, as of a given date: (i) if the Common Stock
is listed on a national securities exchange, the last sale price of the Common
Stock in the principal trading market for the Common Stock on such date; (ii) if
the Common Stock is not listed on a national securities exchange, but is traded
in the over-the counter market, the closing bid price for the Common Stock on
such date, as reported by the OTC Bulletin Board or the National Quotation
Bureau, Incorporated or similar publisher of such quotations; or (iii) if the
Common Stock is not listed on a national securities exchange or traded in the
over-the-counter market, such price as shall be determined by (or in a manner
approved by) the Board in good faith and in compliance with applicable
provisions of the Code and the regulations issued thereunder.

(d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement.

 

--------------------------------------------------------------------------------

 

(e) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(f) for the number of shares of Common Stock
for which the Option is exercised. Shares of Common Stock subject to the Option
will be delivered by the Company following exercise as soon as practicable.

(f) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) to the extent approved by the Board, in its sole discretion, by (i) delivery
of an irrevocable and unconditional undertaking by a creditworthy broker to
deliver promptly to the Company sufficient funds to pay the exercise price and
any required tax withholding or (ii) delivery by the Participant to the Company
of a copy of irrevocable and unconditional instructions to a creditworthy broker
to deliver promptly to the Company cash or a check sufficient to pay the
exercise price and any required tax withholding;

(3) to the extent approved by the Board, in its sole discretion, when the Common
Stock is registered under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and to the extent provided for in the applicable option
agreement or approved by the Board, in its sole discretion, by delivery (either
by actual delivery or attestation) of shares of Common Stock owned by the
Participant valued at their Fair Market Value, provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

(4) to the extent approved by the Board, in its sole discretion, by (i) delivery
of a promissory note of the Participant to the Company on terms determined by
the Board, or (ii) payment of such other lawful consideration as the Board may
determine; or

(5) by any combination of the above permitted forms of payment.

 

6.

Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under this Plan, and
(ii) the number and class of securities and exercise price per share of each
outstanding Option shall be equitably adjusted by the Company (or substituted
Options may be made, if applicable) in the manner determined by the Board.
Without limiting the generality of the foregoing, in the event the Company
effects a split of the Common Stock by means of a stock dividend and the
exercise price of and the number of shares subject to an outstanding Option are
adjusted as of the date of the distribution of the dividend (rather than as of
the record date for such dividend), then an optionee who exercises an Option
between the record date and the distribution date for such stock dividend shall
be entitled to receive, on the distribution date, the stock dividend with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

(b) Change in Control

(1) Definition. Unless otherwise specifically provided in an Option agreement, a
“Change in Control” shall be deemed to have occurred upon the consummation of a
merger, consolidation, corporate reorganization, or any transaction in which all
or substantially all of the assets or stock of the Company are sold, leased,
transferred or otherwise disposed of (other than a mere reincorporation
transaction or one in which the holders of capital stock of the Company
immediately prior to such merger or consolidations continue to hold at least a
majority of the voting power of the surviving corporation).

 

--------------------------------------------------------------------------------

 

(2) Consequences of a Change in Control on Options. Upon a Change in Control,
any then unexercisable portion of an outstanding Option shall become immediately
exercisable as of a date prior to the Change in Control, which date shall be
determined by the Board. Notwithstanding the foregoing, an outstanding Option
shall not so accelerate if and to the extent: (i) such Option is, in connection
with a Change in Control, either to be assumed by the successor corporation (or
parent thereof) or to be replaced with a comparable option to purchase shares of
the capital stock of the successor corporation (or parent thereof), (ii) such
Option is to be replaced with a cash incentive program of the successor
corporation which preserves the spread existing on the unvested Option at the
time of such Change in Control and provides for subsequent payout in accordance
with the same vesting schedule applicable to such Option or (iii) the
acceleration of such Option is subject to other limitations imposed by the Board
at the time of the grant of the Option. The determination of option
comparability under clause (i) above shall be made by the Board, and its
determination shall be final, binding and conclusive. The exercise of any Option
that was permissible solely by reason of this Section 6(b)(2) shall be
conditioned upon the consummation of the Change in Control. The Board may
further elect, in its sole discretion to provide that any Options which became
exercisable solely by reason of this Section 6(b)(2) and which are not exercised
as of the date of the Change in Control shall terminate effective as of the date
of the Change in Control.

 

7.

General Provisions Applicable to Options

(a) Transferability of Options. Except as the Board may otherwise expressly
determine or provide in an Option, Options shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant. References to
a Participant, to the extent relevant in the context, shall include references
to authorized transferees.

(b) Documentation. Unless otherwise expressly determined by the Board, each
Incentive Stock Option shall be evidenced by a Notice of Incentive Stock Option
and Incentive Stock Option Agreement substantially in the form attached as
Exhibit A, and each Nonstatutory Stock Option shall be evidenced by a Notice of
Nonstatutory Stock Option and Nonstatutory Stock Option Agreement substantially
in the form attached as Exhibit B. Each Option may contain terms and conditions
in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Option may
be made alone or in addition or in relation to any other Option. The terms of
each Option need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. The Board shall determine the effect on an Option of
the disability, death, termination of employment, authorized leave of absence or
other change in the employment or other status of a Participant and the extent
to which, and the period during which, the Participant, or the Participant’s
legal representative, conservator, guardian or Designated Beneficiary, may
exercise rights under the Option.

(e) Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Option. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise of an Option or, if the Company so requires, at the same time as is
payment of the exercise price unless the Company determines otherwise. If
provided for in an Option or approved by the Board in its sole discretion, a
Participant may satisfy such tax obligations in whole or in part by delivery of
shares of Common Stock, including shares retained from the Option creating the
tax obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the Company’s minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes, that are applicable
to such supplemental taxable income). Shares surrendered to satisfy tax
withholding requirements cannot be subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements.

 

--------------------------------------------------------------------------------

 

(f) Amendment of Option.

(1) The Board may amend, modify or terminate any outstanding Option, including
but not limited to, changing the date of exercise or realization, and converting
an Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required unless the Board
determines in good faith that the action, taking into account any related
action, would not materially and adversely affect the Participant.

(2) The Board may, without stockholder approval, amend any outstanding Option
granted under the Plan to provide an exercise price per share that is lower than
the then-current exercise price per share of such outstanding Option provided
that such amended exercise price is at least equal to the then-current Fair
Market Value. The Board may also, without stockholder approval, cancel any
outstanding Option (whether or not granted under the Plan) and grant in
substitution new Options under the Plan covering the same or a different number
of shares of Common Stock and having an exercise price per share lower than the
then-current exercise price per share of the cancelled Option.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Option have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules,
regulations or contracts of the Company.

(h) Acceleration. The Board may at any time provide that any Option shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.

 

8.

Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Option, and the grant of an Option shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Option.

(b) No Rights As Stockholder. Subject to the provisions of the applicable
Option, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Option until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend or otherwise and the exercise price of
and the number of shares subject to such Option are adjusted as of the effective
date of the stock dividend or split (rather than as of the record date for such
stock dividend or split), then an optionee who exercises an Option between the
record date and the distribution date for such stock dividend or split shall be
entitled to receive, on the distribution date, the stock dividend or split with
respect to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend or split.

(c) Effective Date and Term of Plan. The Plan shall become effective on the date
on which it is adopted by the Board. No Options shall be granted under the Plan
after the expiration of 10 years from the earlier of (i) the date on which the
Plan was adopted by the Board or (ii) the date the Plan was approved by the
Company’s stockholders, but Options previously granted may extend beyond that
date.

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time; provided, however, that if at any time the approval
of the Company’s stockholders is required as to any modification or amendment
under Section 422 of the Code or any successor provision with respect to
Incentive Stock Options, the Board may not effect such modification or amendment
without such approval. Unless otherwise specified in the amendment, any
amendment to the Plan adopted in accordance with this Section 8(d) shall apply
to, and be binding

 

--------------------------------------------------------------------------------

 

on the holders of, all Options outstanding under the Plan at the time the
amendment is adopted, provided the Board determines in good faith that such
amendment does not materially and adversely affect the rights of Participants
under the Plan.

(e) Authorization of Sub-Plans. The Board may from time to time establish one or
more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities or tax laws of various jurisdictions. The Board shall establish such
sub-plans by adopting supplements to this Plan containing (i) such limitations
on the Board’s discretion under the Plan as the Board deems necessary or
desirable or (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement.

(f) Compliance with Code Section 409A. It is intended that all Options granted
hereunder be either exempt from, or issued in compliance with, Code Section
409A. The Company shall have no liability to a Participant, or any other party,
if an Option that is intended to be exempt from, or compliant with, Code Section
409A is not so exempt or compliant, or for any action taken by the Board.

(g) Governing Law. The provisions of the Plan and all Options made hereunder
shall be governed by and construed in accordance with the General Corporation
Law of the State of Delaware, as to matters within the scope thereof, and the
internal laws of the State of North Carolina (without reference to conflict of
law provisions), as to all other matters.

* * * * * * *

EXHIBIT A

Notice of Incentive Stock Option

and

Incentive Stock Option Agreement

 

SCYNEXIS, INC.

NOTICE OF INCENTIVE STOCK OPTION

2009 STOCK OPTION PLAN

SCYNEXIS, Inc., a Delaware corporation (the “Company”) grants to the undersigned
(the “Participant”) the following incentive stock option to purchase shares (the
“Shares”) of the common stock of the Company, par value $0.001 per share (the
“Common Stock”), pursuant to the Company’s 2009 Stock Option Plan (the “Plan”):

 

 

 

Participant:

 

[Participant Name]

 

 

Total Number of Shares:

 

[Number of Shares]

 

 

Grant Date:

 

[Grant Date]

 

 

Exercise Price per Share:

 

$[Exercise Price]

 

 

Vesting Commencement Date:

 

[Vesting Date]

 

 

Vesting Schedule:

 

[Describe Vesting Schedule]

 

 

Final Exercise Date:

 

[Expiration Date]. This Option may expire earlier pursuant to Section 3 of the
Incentive Stock Option Agreement if the Participant’s relationship with the
Company is terminated or pursuant to Section 6 of the Plan.

 

--------------------------------------------------------------------------------

 

This incentive stock option is granted under and governed by the terms and
conditions of the Plan and the Incentive Stock Option Agreement, both of which
are incorporated herein by reference. By signing below, the Participant accepts
this incentive stock option, acknowledges receipt of a copy of the Plan and the
Incentive Stock Option Agreement, and agrees to the terms thereof.

 

 

 

 

 

 

 

 

 

[PARTICIPANT NAME]

 

 

 

SCYNEXIS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

10.



THE OPTION GRANTED PURSUANT TO THIS AGREEMENT AND THE SHARES ISSUABLE UPON THE
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS
COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

SCYNEXIS, INC.

INCENTIVE STOCK OPTION AGREEMENT

Granted under 2009 Stock Option Plan

1. Grant of Option.

This Incentive Stock Option Agreement (the “Agreement”) evidences the grant by
SCYNEXIS, Inc., a Delaware corporation (the “Company”), on the Grant Date to the
Participant, an employee of the Company, of an option (this “Option”) to
purchase, in whole or in part, on the terms provided herein and in the Plan, the
Total Number of Shares at the Exercise Price per Share, all as defined and set
forth in the accompanying Notice of Incentive Stock Option (the “Notice”).
Capitalized terms that are not otherwise defined herein or in the Notice shall
have the meanings given to such terms in the Plan.

It is intended that this Option shall be an incentive stock option as defined in
Section 422 of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”). If for any reason the Option,
or any portion thereof, does not meet the requirements of Section 422 of the
Code, then the Option, or any portion thereof, as necessary, shall be deemed a
nonstatutory stock option granted under the Plan. Except as otherwise indicated
by the context, the term “Participant,” as used in this Agreement, shall include
any person who acquires the right to exercise this Option validly under its
terms.

2. Vesting Schedule.

This Option shall vest and become exercisable at the time or times set forth in
the accompanying Notice.

In addition, this Option may vest and become exercisable on an accelerated basis
as follows: upon a Change in Control (as defined in the Plan), any then
unexercisable portion of this Option shall become immediately exercisable as of
a date prior to the Change in Control, which date shall be determined by the
Board of Directors of the Company (the “Board”). Notwithstanding the foregoing,
this Option shall not so accelerate if and to the extent: (i) this Option is, in
connection with a Change in Control, either to be assumed by the successor
corporation (or parent

 

--------------------------------------------------------------------------------

 

thereof) or to be replaced with a comparable option to purchase shares of the
capital stock of the successor corporation (or parent thereof), (ii) this Option
is to be replaced with a cash incentive program of the successor corporation
which preserves the spread existing on the unvested portion of this Option at
the time of such Change in Control and provides for subsequent payout in
accordance with the same vesting schedule applicable to this Option or (iii) the
acceleration of this Option is subject to other limitations imposed by the Board
at the time of the grant of this Option. The determination of option
comparability under clause (i) above shall be made by the Board, and its
determination shall be final, binding and conclusive. The exercise of any
portion of this Option that was permissible solely by reason of this Paragraph
2(b) shall be conditioned upon the consummation of the Change in Control. The
Board may further elect, in its sole discretion to provide that any portion of
this Option which became exercisable solely by reason of this Paragraph 2(b) and
which is not exercised as of the date of the Change in Control shall terminate
effective as of the date of the Change in Control.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this Option shall be in writing
in substantially the form of the Notice of Stock Option Exercise attached to
this Agreement as Exhibit A, signed by the Participant, and received by the
Company at its principal office, accompanied by this Agreement, and payment in
full in the manner provided in the Plan. The Participant may purchase less than
the number of Shares subject to this Option; provided that, no partial exercise
of this Option may be for any fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Participant, at the time of the exercise of this Option, is, and has been at all
times since the Grant Date, an employee, officer, director, individual
consultant or advisor (a “Service Provider”) to or of the Company or any
subsidiary of the Company as defined in Section 424 (f) of the Code (an
“Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this Option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date); provided that, this Option shall be exercisable only to the extent that
the Participant was entitled to exercise this Option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment agreement, confidentiality and nondisclosure agreement, or other
agreement between the Participant and the Company, the right to exercise this
Option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while the Participant is an Eligible Participant and the Company
has not terminated such relationship for “Cause” (as defined below), this Option
shall be exercisable, within the period of one year following the date of death
or disability of the Participant, by the Participant (or in the case of death by
an authorized transferee); provided that, this Option shall be exercisable only
to the extent that this Option was exercisable by the Participant on the date of
the Participant’s death or disability, and further provided that this Option
shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s status as a Service Provider is terminated by the Company for
Cause (as defined below), the right to exercise this Option shall terminate
immediately upon the effective date of such termination. If the Participant is
party to an agreement with the Company that contains an applicable definition of
“cause”, “Cause” shall have the meaning ascribed to such term in such agreement.
Otherwise, “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform the Participant’s responsibilities to the
Company (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Company, which determination shall be conclusive.

4. Restrictions on Transfer; Rights of First Refusal.

 

--------------------------------------------------------------------------------

 

(a) Bylaws. The Participant acknowledges and agrees that the Shares are subject
to the provisions of the Company’s Bylaws, as amended from time to time (the
“Bylaws”), including without limitation, all restrictions on transfer and rights
of first refusal described in the Bylaws. The Participant may inspect the Bylaws
at the Company’s principal office.

(b) Legend. Any certificate representing Shares shall bear a legend
substantially in the following form (in addition to, or in combination with, any
legend required by applicable federal and state securities laws and agreements
relating to the transfer and/or voting of the Company securities):

“The securities represented by this certificate, and the transfer thereof, are
subject to the restriction on transfer provisions of the Bylaws of the Company,
a copy of which is on file in, and may be examined at, the principal office of
the Company”

(c) Agreement in Connection with Public Offering. The Participant agrees, in
connection with the initial underwritten public offering of the Company’s
securities pursuant to a registration statement under the Securities Act of
1933, as amended (the “Securities Act”): (i) not to sell, make short sale of,
loan, grant any options for the purchase of, or otherwise dispose of any shares
of Common Stock held by the Participant (other than those shares included in the
offering) without the prior written consent of the Company or the underwriters
managing such initial underwritten public offering of the Company’s securities
for a period of 180 days from the effective date of such registration statement,
which period may be extended upon the request of the underwriters for an
additional period of up to fifteen (15) days if the Company issues or proposes
to issue an earnings or other public release within fifteen (15) days of the
expiration of the 180-day lockup period, and (ii) to execute any agreement
reflecting clause (i) above as may be requested by the Company or the managing
underwriters at the time of such offering.

(d) The Participant agrees to execute and deliver such other agreements as may
be reasonably requested by the Company or the underwriters of such offering
which are consistent with the foregoing or which are necessary to give further
effect thereto. In addition, if requested, by the Company or the underwriters of
such offering, the Participant shall provide, within 10 days of such request,
such information as may be required by the Company or such underwriters in
connection with the completion of any public offering of the Company’s
securities pursuant to a registration statement filed under the Securities Act.
The obligations described in this Section 5 shall not apply to a registration
relating solely to employee benefits plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a Commission Rule 145 transaction on Form S-4 or similar forms that may be
promulgated in the future. The Company may impose stop-transfer instructions
with respect to the shares of Common Stock (or other securities) subject to the
foregoing restriction until the end of the applicable period. Participant agrees
that any transferee of this Option or Shares pursuant to this Agreement shall be
bound by this Section 5.

5. Tax Matters.

(a) Withholding. No Shares shall be issued pursuant to the exercise of this
Option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this Option.

(b) Disqualifying Disposition. If the Participant disposes of Shares acquired
upon exercise of this Option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this Option, the
Participant shall immediately notify the Company in writing of such disposition
and shall timely satisfy all resulting tax obligations and shall hold the
Company harmless with respect to any such tax obligations.

(c) Code Section 409A. The Exercise Price is intended to be the Fair Market
Value of the Common Stock on the Grant Date. The Company has determined the Fair
Market Value of the Common Stock in good faith and using the reasonable
application of a reasonable valuation method, for purposes of determining the
Exercise Price. Notwithstanding this, the Internal Revenue Service may assert
that the Fair Market Value of the Common Stock on the Grant Date was greater
than the Exercise Price. Under Code Section 409A, if the Exercise Price is less
than the Fair Market Value of the Common Stock as of the Grant Date, this Option
may be treated as a form of deferred compensation and the Participant may be
subject to an additional twenty percent (20%) tax, plus interest and possible
penalties. The Participant acknowledges that the Company has advised the
Participant to consult with a tax

 

--------------------------------------------------------------------------------

 

adviser regarding the potential impact of Code Section 409A and that the
Company, in the exercise of its sole discretion and without the consent of the
Participant, may amend or modify this Agreement in any manner and delay the
payment of any amounts payable pursuant to this Agreement to the minimum extent
necessary to meet the requirements of Code Section 409A, as amplified by any
Internal Revenue Service or U.S. Treasury Department regulations or guidance as
the Company deems appropriate or advisable.

(d) Nontransferability of Option. This Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this Option shall be
exercisable only by the Participant.

(e) Provisions of the Plan. This Option is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Option.

6. Entire Agreement; Governing Law. The Plan and the accompanying Notice are
incorporated herein by reference. This Agreement, the Notice and the Plan
constitute the entire agreement between the Company and the Participant with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof. This Agreement shall be governed by and construed in
accordance with the General Corporation Law of the State of Delaware, as to
matters within the scope thereof, and the internal laws of the State of North
Carolina (without reference to conflict of law provisions), as to all other
matters.

7. Amendment. Except as set forth in Section 6(c), this Agreement may not be
modified or amended in any manner adverse to the Participant’s interest except
by means of a writing signed by the Company and Participant.

8. No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF OPTIONS PURSUANT TO THE VESTING SCHEDULE SET FORTH HEREIN
AND IN THE NOTICE ARE EARNED ONLY BY CONTINUING SERVICE AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED SERVICE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PARTICIPANT’S SERVICE WITH OR WITHOUT CAUSE.

* * *

Exhibit A

SCYNEXIS, INC.

NOTICE OF INCENTIVE STOCK OPTION EXERCISE

2009 STOCK OPTION PLAN

The undersigned (the “Participant”) has previously been awarded an incentive
stock option (the “Option”) to purchase shares (the “Shares”) of the common
stock of SCYNEXIS, Inc., a Delaware corporation (the “Company”), pursuant to the
Company’s 2009 Stock Option Plan (the “Plan”), and hereby notifies the Company
of the Participant’s desire to exercise the Option on the terms set forth
herein:

 

 

 

 

 

 

 

PARTICIPANT INFORMATION:

 

OPTION INFORMATION:

Name:

 

 

 

Grant Date:

 

 

Address:

 

 

 

Exercise Price Per Share:

 

$

Taxpayer ID #:

 

 

 

Total Shares Covered by Option:

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

EXERCISE INFORMATION:

 

 

 

 

 

Number of Shares Being Purchased:

 

 

 

 

 

 

 

Aggregate Exercise Price:

 

$

 

 

 

 

 

Form of Payment (check all that apply):

 

Check for $ made payable to “SCYNEXIS, Inc.”

 

 

 

 

Cash in the amount of $

 

 

Please register the Shares in my name as follows:

 

 

 

 

(Print name as it is to appear on stock certificate)

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF THE PARTICIPANT:

1. The Participant hereby represents and warrants to the Company that, as of the
date hereof:

2. I am purchasing the Shares for my own account for investment only, and not
with a view to, or for sale in connection with, any distribution of the Shares
in violation of the Securities Act of 1933 (the “Securities Act”), or any rule
or regulation under the Securities Act.

3. I have had such opportunity as I have deemed adequate to obtain from
representatives of the Company such information as is necessary to permit me to
evaluate the merits and risks of my investment in the Company.

4. I have sufficient experience in business, financial and investment matters to
be able to evaluate the risks involved in the purchase of the Shares and to make
an informed investment decision with respect to such purchase.

5. I can afford a complete loss of the value of the Shares and am able to bear
the economic risk of holding such Shares for an indefinite period.

6. I acknowledge that I am acquiring the Shares subject to all other terms of
the Plan, including the Notice of Incentive Stock Option and related Incentive
Stock Option Agreement.

7. I acknowledge that the Company has encouraged me to consult my own adviser to
determine the tax consequences of acquiring the Shares at this time. I
acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me.

8. I acknowledge that the Shares remain subject to the Company’s right of first
refusal in the Bylaws and the market stand-off (sometimes referred to as the
“lock-up”), all in accordance with the applicable Notice of Incentive Stock
Option and related Incentive Stock Option Agreement.

9. I understand that (i) the Shares have not been registered under the
Securities Act and are “restricted securities” within the meaning of Rule 144
under the Securities Act, (ii) the Shares cannot be sold, transferred or
otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available; (iii) in any
event, the exemption from registration under Rule 144 will not be available for
at least six months or one year (depending on whether the Company is subject to
the reporting obligations of the Securities Exchange Act of 1934, as amended)
and even then will not be available unless applicable terms and conditions of
Rule 144 are complied with; and (iv) there is now no registration statement on
file with the Securities and Exchange Commission with respect to any stock of
the Company and the Company has no obligation or current intention to register
the Shares under the Securities Act.

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

(Print Participant Name)

 

 

(Signature)

 

 

Date:

 

 

 

 

 

 

 

EXHIBIT B

Notice of Nonstatutory Stock Option

and

Nonstatutory Stock Option Agreement

 

SCYNEXIS, INC.

NOTICE OF NONSTATUTORY STOCK OPTION

2009 STOCK OPTION PLAN

SCYNEXIS, Inc., a Delaware corporation (the “Company”) grants to the undersigned
(the “Participant”) the following nonstatutory stock option to purchase shares
(the “Shares”) of the common stock of the Company, par value $0.001 per share
(the “Common Stock”) pursuant to the Company’s 2009 Stock Option Plan (the
“Plan”):

 

 

 

Participant:

 

[Participant Name]

 

 

Total Number of Shares:

 

[Number of Shares]

 

 

Grant Date:

 

[Grant Date]

 

 

Exercise Price per Share:

 

$[Exercise Price]

 

 

Vesting Commencement Date:

 

[Vesting Date]

 

 

Vesting Schedule:

 

[Describe Vesting Schedule]

 

 

Final Exercise Date:

 

[Expiration Date]. This option may expire earlier pursuant to Section 3 of the
Nonstatutory Stock Option Agreement if the Participant’s relationship with the
Company is terminated, or pursuant to Section 6 of the Plan.

This nonstatutory stock option is granted under and governed by the terms and
conditions of the Plan and the accompanying Nonstatutory Stock Option Agreement,
both of which are incorporated herein by reference. By signing below, the
Participant accepts this nonstatutory stock option, acknowledges receipt of a
copy of the Plan and the Nonstatutory Stock Option Agreement, and agrees to the
terms thereof.

 

 

 

 

 

 

 

 

 

[PARTICIPANT NAME]

 

 

 

SCYNEXIS, INC.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

By:

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

20.



THE OPTION GRANTED PURSUANT TO THIS AGREEMENT AND THE SHARES ISSUABLE UPON THE
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
APPLICABLE LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS
COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

SCYNEXIS, INC.

NONSTATUTORY STOCK OPTION AGREEMENT

Granted Under 2009 Stock Option Plan

1. Grant of Option.

This Nonstatutory Stock Option Agreement (the “Agreement”) evidences the grant
by SCYNEXIS, Inc., a Delaware corporation (the “Company”), on the Grant Date to
the Participant, a[n] [employee/officer/director/consultant/advisor] of the
Company, of an option (this “Option”) to purchase, in whole or in part, on the
terms provided herein and in the Plan, the Total Number of Shares of Common
Stock at the Exercise Price per Share, all as defined and set forth in the
accompanying Notice of Nonstatutory Stock Option (the “Notice”). Capitalized
terms that are not otherwise defined herein or in the Notice shall have the
meanings given to such terms in the Plan.

It is intended that this Option shall not be an incentive stock option as
defined in Section 422 of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”). Except as otherwise indicated
by the context, the term “Participant,” as used in this Agreement, shall include
any person who acquires the right to exercise this Option validly under its
terms.

2. Vesting Schedule.

This Option shall vest and become exercisable at the time or times set forth in
the accompanying Notice.

In addition, this Option may vest and become exercisable on an accelerated basis
as follows: upon a Change in Control (as defined in the Plan), any then
unexercisable portion of this Option shall become immediately exercisable as of
a date prior to the Change in Control, which date shall be determined by the
Board of Directors of the Company (the “Board”). Notwithstanding the foregoing,
this Option shall not so accelerate if and to the extent: (i) this Option is, in
connection with a Change in Control, either to be assumed by the successor
corporation (or parent thereof) or to be replaced with a comparable option to
purchase shares of the capital stock of the successor corporation (or parent
thereof), (ii) this Option is to be replaced with a cash incentive program of
the successor corporation which preserves the spread existing on the unvested
portion of this Option at the time of such Change in Control and provides for
subsequent payout in accordance with the same vesting schedule applicable to
this Option

 

--------------------------------------------------------------------------------

 

or (iii) the acceleration of this Option is subject to other limitations imposed
by the Board at the time of the grant of this Option. The determination of
option comparability under clause (i) above shall be made by the Board, and its
determination shall be final, binding and conclusive. The exercise of any
portion of this Option that was permissible solely by reason of this Paragraph
2(b) shall be conditioned upon the consummation of the Change in Control. The
Board may further elect, in its sole discretion to provide that any portion of
this Option which became exercisable solely by reason of this Paragraph 2(b) and
which is not exercised as of the date of the Change in Control shall terminate
effective as of the date of the Change in Control.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this Option shall be in writing
in substantially the form of the Notice of Stock Option Exercise attached to
this Agreement as Exhibit A, signed by the Participant, and received by the
Company at its principal office, accompanied by this Agreement, and payment in
full in the manner provided in the Plan. The Participant may purchase less than
the number of Shares subject to this Option; provided that, no partial exercise
of this Option may be for any fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Participant, at the time of the exercise of this Option, is, and has been at all
times since the Grant Date, an employee, officer, director, individual
consultant or advisor (a “Service Provider”) to or of the Company or any
subsidiary of the Company as defined in Section 424 (f) of the Code (an
“Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this Option shall terminate
[Insert Exercise Period] after such cessation (but in no event after the Final
Exercise Date); provided that, this Option shall be exercisable only to the
extent that the Participant was entitled to exercise this Option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment agreement, confidentiality and nondisclosure agreement, or
other agreement between the Participant and the Company, the right to exercise
this Option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while the Participant is an Eligible Participant and the Company
has not terminated such relationship for “Cause” (as defined below), this Option
shall be exercisable, within the period of one year following the date of death
or disability of the Participant, by the Participant (or in the case of death by
an authorized transferee); provided that, this Option shall be exercisable only
to the extent that this Option was exercisable by the Participant on the date of
the Participant’s death or disability, and further provided that this Option
shall not be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s status as a Service Provider is terminated by the Company for
Cause (as defined below), the right to exercise this Option shall terminate
immediately upon the effective date of such termination. If the Participant is
party to an agreement with the Company that contains an applicable definition of
“cause”, “Cause” shall have the meaning ascribed to such term in such agreement.
Otherwise, “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform the Participant’s responsibilities to the
Company (including, without limitation, breach by the Participant of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company), as determined by the Company, which determination shall be conclusive.

 

4. Restrictions on Transfer; Rights of First Refusal.

(a) Bylaws. The Participant acknowledges and agrees that the Shares are subject
to the provisions of the Company’s Bylaws, as amended from time to time (the
“Bylaws”), including without limitation, all restrictions on transfer and rights
of first refusal described in the Bylaws. The Participant may inspect the Bylaws
at the Company’s principal office.

 

--------------------------------------------------------------------------------

 

(b) Legend. Any certificate representing Shares shall bear a legend
substantially in the following form (in addition to, or in combination with, any
legend required by applicable federal and state securities laws and agreements
relating to the transfer and/or voting of the Company securities):

“The securities represented by this certificate, and the transfer thereof, are
subject to the restriction on transfer provisions of the Bylaws of the Company,
a copy of which is on file in, and may be examined at, the principal office of
the Company.”

5. Agreement in Connection with Public Offering. The Participant agrees, in
connection with the initial underwritten public offering of the Company’s
securities pursuant to a registration statement under the Securities Act of
1933, as amended (the “Securities Act”): (i) not to sell, make short sale of,
loan, grant any options for the purchase of, or otherwise dispose of any shares
of Common Stock held by the Participant (other than those shares included in the
offering) without the prior written consent of the Company or the underwriters
managing such initial underwritten public offering of the Company’s securities
for a period of 180 days from the effective date of such registration statement,
which period may be extended upon the request of the underwriters for an
additional period of up to fifteen (15) days if the Company issues or proposes
to issue an earnings or other public release within fifteen (15) days of the
expiration of the 180-day lockup period, and (ii) to execute any agreement
reflecting clause (i) above as may be requested by the Company or the managing
underwriters at the time of such offering.

The Participant agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriters of such offering which
are consistent with the foregoing or which are necessary to give further effect
thereto. In addition, if requested, by the Company or the underwriters of such
offering, the Participant shall provide, within 10 days of such request, such
information as may be required by the Company or such underwriters in connection
with the completion of any public offering of the Company’s securities pursuant
to a registration statement filed under the Securities Act. The obligations
described in this Section 5 shall not apply to a registration relating solely to
employee benefits plans on Form S-1 or Form S-8 or similar forms that may be
promulgated in the future, or a registration relating solely to a Commission
Rule 145 transaction on Form S-4 or similar forms that may be promulgated in the
future. The Company may impose stop-transfer instructions with respect to the
shares of Common Stock (or other securities) subject to the foregoing
restriction until the end of the applicable period. Participant agrees that any
transferee of this Option or Shares pursuant to this Agreement shall be bound by
this Section 5.

6. Tax Matters.

(a) Withholding. No Shares shall be issued pursuant to the exercise of this
Option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding or other taxes required by law to be withheld in respect of this
Option.

(b) Code Section 409A. The Exercise Price is intended to be not less than the
Fair Market Value of the Common Stock on the Grant Date. The Company has
determined the Fair Market Value of the Common Stock in good faith and using the
reasonable application of a reasonable valuation method, for purposes of
determining the Exercise Price. Notwithstanding this, the Internal Revenue
Service may assert that the Fair Market Value of the Common Stock on the Grant
Date was greater than the Exercise Price. Under Code Section 409A, if the
Exercise Price is less than the Fair Market Value of the Common Stock as of the
Grant Date, this Option may be treated as a form of deferred compensation and
the Participant may be subject to an additional twenty percent (20%) tax, plus
interest and possible penalties. The Participant acknowledges that the Company
has advised the Participant to consult with a tax adviser regarding the
potential impact of Code Section 409A and that the Company, in the exercise of
its sole discretion and without the consent of the Participant, may amend or
modify this Agreement in any manner and delay the payment of any amounts payable
pursuant to this Agreement to the minimum extent necessary to meet the
requirements of Code Section 409A, as amplified by any Internal Revenue Service
or U.S. Treasury Department regulations or guidance as the Company deems
appropriate or advisable.

(c) Nontransferability of Option. This Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this Option shall be
exercisable only by the Participant.

 

--------------------------------------------------------------------------------

 

(d) Provisions of the Plan. This Option is subject to the provisions of the
Plan, a copy of which is furnished to the Participant with this Option.

7. Entire Agreement; Governing Law. The Plan and the Notice are incorporated
herein by reference. This Agreement, the Notice and the Plan constitute the
entire agreement between the Company and the Participant with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof. This Agreement shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware, as to matters within the scope
thereof, and the internal laws of the State of North Carolina (without reference
to conflict of law provisions), as to all other matters.

8. Amendment. Except as set forth in Section 6(b), this Agreement may not be
modified or amended in any manner adverse to the Participant’s interest except
by means of a writing signed by the Company and Participant.

9. No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF OPTIONS PURSUANT TO THE VESTING SCHEDULE SET FORTH HEREIN
AND IN THE NOTICE ARE EARNED ONLY BY CONTINUING SERVICE AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT,

THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED SERVICE FOR
THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY
WAY WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S
SERVICE WITH OR WITHOUT CAUSE.

* * * * * * * * * *

Exhibit A

SCYNEXIS, INC.

NOTICE OF NONSTATUTORY STOCK OPTION EXERCISE

2009 STOCK OPTION PLAN

The undersigned (the “Participant”) has previously been awarded a nonstatutory
stock option (the “Option”) to purchase shares (the “Shares”) of the common
stock of SCYNEXIS, Inc., a Delaware corporation (the “Company”), pursuant to the
Company’s 2009 Stock Option Plan (the “Plan”), and hereby notifies the Company
of the Participant’s desire to exercise the Option on the terms set forth
herein:

 

 

 

 

 

PARTICIPANT INFORMATION:

 

OPTION INFORMATION:

 

 

 

Name:

 

Grant Date:

 

 

 

 

 

Address:

 

Exercise Price Per Share:

 

 

 

 

 

 

 

 

 

$

 

 

 

Taxpayer ID #:

 

Total Shares Covered by Option:

 

 

 

 

 

 

EXERCISE INFORMATION:

 

 

Number of Shares Being Purchased:

 

 

 

 

Aggregate Exercise Price:

 

$

 

--------------------------------------------------------------------------------

 

 

 

Form of Payment (check all that apply):

 

Check for $ made payable to “SCYNEXIS, Inc.”

 

 

 

 

Cash in the amount of $

 

 

Please register the Shares in my name as follows:

 

 

 

(Print name as it is to appear on stock certificate)

 

REPRESENTATIONS AND WARRANTIES OF THE PARTICIPANT:

The Participant hereby represents and warrants to the Company that, as of the
date hereof:

1. I am purchasing the Shares for my own account for investment only, and not
with a view to, or for sale in connection with, any distribution of the Shares
in violation of the Securities Act of 1933 (the “Securities Act”), or any rule
or regulation under the Securities Act.

2. I have had such opportunity as I have deemed adequate to obtain from
representatives of the Company such information as is necessary to permit me to
evaluate the merits and risks of my investment in the Company.

3. I have sufficient experience in business, financial and investment matters to
be able to evaluate the risks involved in the purchase of the Shares and to make
an informed investment decision with respect to such purchase.

4. I can afford a complete loss of the value of the Shares and am able to bear
the economic risk of holding such Shares for an indefinite period.

5. I acknowledge that I am acquiring the Shares subject to all other terms of
the Plan, including the Notice of Nonstatutory Stock Option and related
Nonstatutory Stock Option Agreement.

6. I acknowledge that the Company has encouraged me to consult my own adviser to
determine the tax consequences of acquiring the Shares at this time. I
acknowledge that the Company has encouraged me to consult my own adviser to
determine the form of ownership that is appropriate for me.

7. I acknowledge that the Shares remain subject to the Company’s right of first
refusal in the Bylaws and the market stand-off (sometimes referred to as the
“lock-up”), all in accordance with the applicable Notice of Nonstatutory Stock
Option and related Nonstatutory Stock Option Agreement.

8. I understand that (i) the Shares have not been registered under the
Securities Act and are “restricted securities” within the meaning of Rule 144
under the Securities Act, (ii) the Shares cannot be sold, transferred or
otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available; (iii) in any
event, the exemption from registration under Rule 144 will not be available for
at least six months or one year (depending on whether the Company is subject to
the reporting obligations of the Securities Exchange Act of 1934, as amended)
and even then will not be available unless applicable terms and conditions of
Rule 144 are complied with; and (iv) there is now no registration statement on
file with the Securities and Exchange Commission with respect to any stock of
the Company and the Company has no obligation or current intention to register
the Shares under the Securities Act.

 

 

 

 

 

(Print Participant Name)

 

 

 

--------------------------------------------------------------------------------

 

(Signature)

 

 

Date:

 

 

 

 